Citation Nr: 0107652	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  96-51 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  What evaluation is warranted for a thoracic spine 
disability, currently evaluated as noncompensable.  

2. Entitlement to an earlier effective date for the 
assignment of a 40 percent evaluation for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to August 
1986 and from March 1988 to January 1991.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

In September 1997 and again in August 1998, the Board 
remanded the veteran's claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.  

Initially, the issue in this claim was entitlement to an 
increased evaluation for spondylolisthesis of the lumbar 
spine and Scheuermann's disease of the thoracic spine, 
evaluated as 20 percent disabling.  While the case was in 
remand status, the RO separated the veteran's disabilities 
and assigned a 40 percent evaluation for his low back 
disability and a noncompensable evaluation for his thoracic 
spine disability.  

In February 2000, the Board denied an increased evaluation 
for a low back disability beyond 40 percent, and remanded the 
issue of entitlement to a compensable evaluation for a 
thoracic spine disability to the RO for additional 
development.  While the case was in remand status, the 
veteran requested an earlier effective date for the 
assignment of the 40 percent evaluation for a low back 
disability.  In April 2000, the RO denied this request, and 
the veteran disagreed in June 2000.  A Statement of the Case 
was issued in September 2000, and the substantive appeal was 
received in October 2000.    


REMAND

In a statement dated in September 2000, and received by the 
Board in February 2001, the veteran indicated that he wished 
to have a hearing before a member of the Board at the RO.  In 
February 2001, in response to a Board request for 
clarification as to whether he wished to attend a hearing 
before the Board, the veteran responded that he wanted to 
have a hearing before a member of the Board, to be held at 
the RO.  Consequently, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
hearing, to be held at the RO, before a 
member of the Board.  Thereafter, the RO 
should take whatever additional 
developmental steps are deemed necessary, 
and readjudicate the claims.  

The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  If the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




